UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended:January 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-11088 ALFACELL CORPORATION (Exact name of registrant as specified in its charter) Delaware 22-2369085 (State or other jurisdiction of organization) (I.R.S. Employer Identification No.) 300 Atrium Drive, Somerset, NJ 08873 (Address of principal executive offices)(Zip Code) (732) 652-4525 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definitions of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.Large Accelerated FileroAccelerated Filer oNon-accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of Common Stock, $.001 par value, outstanding as of March 12, 2010was 47,313,880 shares. - 2 - ALFACELL CORPORATION (A Development Stage Company) FORM 10-Q INDEX Part I.Financial Information Item 1.Financial Statements Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statement of Stockholders’ Deficiency 6 Condensed Statements of Cash Flows 7 Notes to Condensed Financial Statements 10 Item 2.Management’s Discussion and Analysis of Financial Conditon and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures About Market Risk 29 Item 4T.Controls and Procedures 29 Part II.Other Information Item 1.Legal Procedings 30 Item 1A. Risk Factors 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3.Defaults Upon Senior Securities 31 Item 4.Removed and Reserved 31 Item 5.Other Information 31 Item 6.Exhibits 31 Signature Page 32 - 3 - PART I.FINANCIAL INFORMATION Item 1.Financial Statements ALFACELL CORPORATION (A Development Stage Company) CONDENSED BALANCE SHEETS January 31, 2010 and July 31, 2009 January 31, (Unaudited) July 31, (See Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation and amortization of $370,635 at January 31, 2010 and $377,134 at July 31, 2009 Restricted cash Deferred financing cost – Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities: Accounts payable $ $ Accrued clinical trial expenses Accrued professional service fees Accrued compensation expense Derivative liability - Current portion of obligations under capital lease Convertible debt, less debt discount of $2,944,292 - Other accrued expenses Total current liabilities Other liabilities: Accounts payable, net of current portion Obligations under capital lease, net of current portion Accrued retirement benefits Accrued interest, convertible debt (related party, $17,451) - Deferred rent Deferred revenue Total other liabilities Total liabilities Commitments and contingencies Stockholders’ deficiency: Preferred stock, $.001 par value.Authorized and unissued, 1,000,000 shares at January 31, 2010 andJuly 31, 2009 – – Common stock $.001 par value.Authorized 100,000,000 shares at January 31, 2010 and July 31, 2009; issued and outstanding 47,313,880 shares at January 31, 2010 and July 31, 2009 47,314 47,314 Capital in excess of par value Deficit accumulated during development stage ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See accompanying notes to condensed financial statements. - 4 - ALFACELL CORPORATION (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Three and six months ended January 31, 2010 and 2009, and the Period from August 24, 1981 (Date of Inception) to January 31, 2010 (Unaudited) Three Months Ended January 31, Six Months Ended January 31, August 24, 1981 (Date of Inception)to January 31, 2010 Sales $
